Judgment of the Supreme Court, Kings County, dated November 9, 1966, affirmed insofar as appealed from, without costs. No opinion. Appeal from judgment of said court, dated April 25, 1966, dismissed, without costs. That appeal may be deemed abandoned and, in any event, that judgment was superseded by the judgment dated November 9, 1966. Ughetta, Christ and Rabin, JJ., concur; Beldoek, P. J., and Brennan, J., concur in the dismissal of the appeal from the original judgment, but dissent from the affirmance of the judgment dated November 9, 1966, and vote to reverse said judgment insofar as appealed from and to remit the proceeding to the respondent State Liquor Authority for further proceedings consistent with the determination of the Court of Appeals in Matter of Forman v. New York State Liq. Auth. (17 N Y 2d 224), with the following memorandum: We are of the opinion that as in Forman, the record before the Authority fails to disclose how public convenience and *734advantage will be promoted by the issuance of a retail liquor store license to respondent Royal Farms Allied, Inc.